   Case 4:19-mj-00070-DEM Document 1 Filed 05/30/19 Page 1 of 3 PageID# 1


                       IN THE UNITED STATES DISTRICT COURT



                       FOR THE EASTERN DISTRICT OF VIRGINIA


                                NEWPORT NEWS DIVISION


UNITED STATES OF AMERICA
                                                          CASE NO.
             vs.

                                                          COURT DATE: June 12,2019
ANDREA L. PARHAM

                                CRIMINAL INFORMATION



                                        CHARGE ONE

                              (Misdemeanor)Ticket No,7974028


THE UNITED STATES ATTORNEY CHARGES:



That on or about April 11,2019,at Langley Air Force Base, Virginia, on lands acquired for the
use ofthe United States, within the special maritime and territorial jurisdiction ofdie United
States and in the Eastern District of Virginia, ANDREA L. PARHAM,did operate a motor
vehicle during the time for which her operator license was suspended or revoked. (In violation
of Title 18, United States Code,Section 7 and 13, which assimilates the Code of Virginia 46.2-
301(B)).



                                                            G.ZACHARY TERWILLIGER
                                                            United States Attomey


                                                    BY:
                                                    Jeremv^JirS^hilef
                                                   Sp^dm A^^tant United States Attomey
                                                     TOomey for the United States
                                                    United States Attomey's OfBce
                                                    Fountain Plaza Three, Suite 300
                                                    721 Lakefront Commons
                                                    Newport News Virginia 23606
                                                    Phone:(757)225-8512
                                                    Email: jeremy.skinner@us.af.mil
                          RECEIVED
                         2011 HAY2«^ P 3' 15
                       CLERK US DISTRICT COURT
                       NEWPORT NEWS.VIRGINIA
                                                                    0 SQio
Case 4:19-mj-00070-DEM Document 1 Filed 05/30/19 Page 2 of 3 PageID# 2
   Case 4:19-mj-00070-DEM Document 1 Filed 05/30/19 Page 3 of 3 PageID# 3

                                CERTIFICATE OF SERVICE


I, Jeremy M. Skinner, hereby certify that on May 29,2019,1 caused a true and correct copy of
the foregoing criminal information to be mailed to the defendant, ANDREA L.PARHAM.




                                                          G.ZACHARY TERWILLIGER
                                                          United States Attorney




                                                   JereHiVsM. Skjimer'
                                                   Spepfm ji^ssl^ant United States Attorney
                                                     romey for the United States
                                                   United States Attorney's Office
                                                   Fountain Plaza Three, Suite 300
                                                   721 Lakeffont Commons
                                                   Newport News Virginia 23606
                                                   Phone:(757)225-8512
                                                   Email: jeremy.skinner@us.af.mil
